Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 8, and 10-15 allowed.
The following is an examiner’s statement of reasons for allowance:
Rahardjo et al. (United States Patent Application Publication US 2016/0162018) teaches systems and methods for controlling information handling system power supply based on current system power policy such as current system load power need and/or based on current system load power capping information. However, Rahardjo does not teach a processor to execute a server VM and a storage VM. Furthermore, Rahardjo does not teach the sequential power adjustment for different components such as a storage device, a processor, and a component. Matsushima et al. (United States Patent Application Publication US 2006/0190745) teaches to control power usage of computing device components by balancing the power usage of the component against the power usage of other component so that the total power usage of the computing device falls within the projected total power consumption needed to satisfy the power consumption policy. However, Matsushima does not teach a processor to execute a server VM and a Matsushima does not explicitly disclose the order of controlling power usage of the component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/30/2020, with respect to “Claim Objections,” “35 U.S.C. 112,” and “35 U.S.C. 103,” have been fully considered and are persuasive.  The objections and rejections of claims 1-5, 7, 8, and 10-15 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.K./Examiner, Art Unit 2187         

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187